NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT

THEODORE H. JOHNSON & PENNY D.          )
JOHNSON,                                )
                                        )
              Appellants,               )
                                        )
v.                                      )         Case No. 2D18-999
                                        )
WELLS FARGO BANK, N.A.,                 )
                                        )
              Appellee.                 )
                                        )
                                        )

Opinion filed October 17, 2018.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little,
Senior Judge.

Niles B. Whitten, Attorney at Law,
Gainesville, for Appellants.

Emily Y. Rottmann, Sara F. Holladay-
Tobias, and C.H. Houston III of
McGuireWoods LLP, Jacksonville, for
Appellee.


PER CURIAM.


              Affirmed.


MORRIS, BLACK, and LUCAS, JJ., Concur.